Title: From George Washington to Thomas Johnson, 24 August 1795
From: Washington, George
To: Johnson, Thomas


          
            My dear Sir,
            Philadelphia 24th Augt 1795
          
          The Office of Secretary of State is vacant—occasioned by the resignation of Mr Randolph. Will you accept it? You know my wishes of old, to bring you into the Administration—Where then is the necessity of repeating them? No time more than the present, ever required the aid of your abilities—nor of the old and proved patriots of this Country.
          To have yours would be pleasing to me, and I verily believe it would be agreeable also to the community at large. It is with you to decide. if in the affirmative return to me the letter here with enclosed, and I will communicate further with you on this subject, the moment you inform me thereof. If it is in the negative, be so good as to forward the letter by Post, agreeably to its address: and at any rate write me the result of your determination as soon as you can, after the receipt of this letter, as I only remain here to get this, and some other matters arranged before I go to Virginia for my family. With sincere esteem & regd I am—My dear Sir Your obedient and Affectionate Servt
          
            Go: Washington
          
        